           Case 1:21-cv-02930-LTS Document 4 Filed 04/19/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ADEKUNLE A. ONATOLU,
                                Plaintiff,                            21-CV-2930 (LTS)
                    -against-                                     ORDER OF DISMISSAL
 UNIVERSAL LIFE PRODUCT,                                          UNDER 28 U.S.C. § 1651

                                Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       On July 9, 2015, Plaintiff was barred from filing any new action in forma pauperis (IFP),

that is, without prepayment of fees, without first obtaining from the Court leave to file. See

Onatolu v. U.S. Army, ECF 1:15-CV-2829, 4 (S.D.N.Y. July 9, 2015). Plaintiff files this new pro

se case and seeks IFP status, but has not sought leave from the Court to file this action.1 This

action is therefore dismissed without prejudice because Plaintiff failed to comply with the July 9,

2015 order.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    April 19, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




       1
         Plaintiff also attaches to his complaint a notice of motion, a declaration, a notice of
appeal, and a motion for leave to proceed IFP on appeal. (ECF 2 at 8-18.) The Court need not
address these documents as there is no prior order from which to appeal and in light of the
dismissal of this action.
